Order entered August 15, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00763-CV

                 IN THE INTEREST OF C.A.L., A CHILD

              On Appeal from the 304th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JC-21-00890-W

                                   ORDER

      Before the Court is court reporter Martha Grant’s August 11, 2022 request

for an extension of time to file the reporter’s record. We GRANT the motion and

ORDER the record be filed no later than September 1, 2022.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE